The Court having duly weighed and Considered of the Several Matters Contained in the Plantiffs Bill, as having read and Considered on the Power of Attorney given to Mr. Trench the Defendant, and his Patent, being likewise laid before this Court, they have thought fitt to make this their Decree as follows Vizt.
On full hearing of a Cause in this Court of Chancery between Samuel Ruscoe Complainant and Alexander Trench Defendant It is Ordered and Decreed by the said Court that Whereas the Right Honourable John Earle of Bath Palatine, also the said Earle of Bath for the Lord Carteret, Thomas Amy, *325William Thornburgh for Sir John Colleton have by Letters Patents under their hands and the Great Seal of this Province dated the 16th day of August in the Year of Our Lord 1698 given and grant unto John Bayley of Ballinaclough in the Kingdome of Ireland Esq. Forty Eight Thousand Acres of land in this Province with the Condition of Yielding and paying unto the Lords Proprietors the Yearly rent of Twelve pence per hundred Acres Sterling money of Great Brittain and Whereas John Bayley Esq. the Son and heir of the aforesaid John Bayley deceased hath Lawfully Empowred and Authorized Alexander Trench now of this Province to take up Sell and dispose of Forty Thousand Acres of land, part of the above Forty Eight Thousand Acres as will more fully Appear by the Power of Attorney from the said John Bayley to the said Alexander Trench Recorded in the Registers Office of this Province the 21st day of December 1724  That the Title made to the said Samuel Ruscoe by the said Alexander Trench to the Five hundred Acres of Land part of the above Forty Eight Thousand is a good and Valid Title, It is likewise the Unanimous Opinion of this Court that all other Persons purchasing from the said Patent and according to the said Power and upon the same Conditions have a good and firm Title to all Lands so purchased by them; this Court seeing no Cause to grant an Injunction the Bill is therefore Dismissed.
It is likewise Ordered by this Court that all the Plotts of such Lands as by Alexander Trench have been or shall be sold or taken up and Conveyed to any persons pursuant to the Patent he hath, Granted by the Lords Proprietors to John Bayley of Ballinclough in the Kingdome of Ireland Esq. Shall be returned to and Certified by the Surveyor General of this Province; and that the Surveyor shall from time to time return a List of the said Plotts into the Secre-tarys Office to be Recorded to the End that it may be known when the full Quantity of land granted by the said Patent is taken up.
Intr.
J. Skene Register
Mr. Hume this day informed the Court that in a Certain Cause formerly depending in this Court Between Edmund Porter Complainant and John Peterson Defendant the Original Title deeds relating to a house then in dispute were Exhibited in this Court and are now in the hands of the Register, and also Allowed that Captain Albert Muller was Purchaser of the same though under the Decree of this Court and therein prayed that the said Deeds might be delivered to the said Captain Albert Muller.
Ordered That the Register of this Court do deliver the Title Deeds aforesaid unto the said Albert Muller.
Cn: Southack Deputy Register